 EBROADBURL REALTY CORP
. 249
Ebroadburl Realty Corp. t/a Power Equipment Com-
pany 
and
 Local 269, International Brotherhood 
of Electrical Workers, AFLŒCIO.  
Case 4ŒCAŒ
26249 
February 19, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On November 22, 1999, the National Labor Relations 
Board issued a Decision and Order
1 ordering Power 
Equipment Company, the Respondent, to make whole 
employee Jonathan Smith for any loss of earnings and 
other benefits suffered as a result of his discharge in vio-
lation of Section 8(a)(3) and (1) of the National Labor 
Relations Act.  On October 30, 2000, the United States 
Court of Appeals for the Third Circuit enforced the 

Board™s Order.
2A controversy having arisen over the amount of back-
pay due the discriminatee, on July 31, 2003, the Regional 

Director issued a complian
ce specification and notice of 
hearing identifying the amounts of backpay due upon the 
discriminatee™s reinstatemen
t under the Board™s Order, 
and notifying the Respondent that it must file a timely 
answer complying with the Board™s Rules and Regula-
tions.  The Respondent subsequently filed an answer to 

the compliance specification, styled as a ﬁResponse.ﬂ   
By a letter dated August 27, 2003, the Region notified 
the Respondent that its answer did not comply with the 

requirements of an answer as set forth in the Board™s 
compliance manual (pertinent portions of which were 
attached to the letter) and that if the Respondent failed to 

correct the deficiencies by 
September 17, 2003, the Re-
gion would move for summary judgment.  The Respon-

dent failed to amend its answer.  On October 9, 2003, the 
General Counsel filed with the Board a Motion for 
Summary Judgment, with exhibits attached.  On October 
15, 2003, the Board issued an order transferring proceed-
ing to the Board and a Notice 
to Show Cause.  The Re-
spondent failed to respond to either the General Coun-
sel™s Motion for Summary Judg
ment or the Board™s No-
tice to Show Cause.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
On the entire record, the 
Board makes the following 
Ruling on Motion for Summary Judgment 
Section 102.56(b) and (c) of the Board™s Rules and 
Regulations states, in pertinent part: 
                                                           
 1 330 NLRB 70 (1999). 
2 NLRB v. Ebroadburl Realty Corp.
, 242 F.3d 371 (Table) (3d Cir. 
2000).   
(b) Contents of answer to specification.  The an-
swer shall specifically admit, deny, or explain each 
and every allegation of the specification, unless the 
respondent is without knowledge, in which case the 

respondent shall so state, 
such statement operating as 
a denial.  Denials shall fairly meet the substance of 

the allegations of the specification at issue.  When a 

respondent intends to deny only a part of an allega-
tion, the respondent shall specify so much of it as 
true and shall deny only the remainder.  As to all 
matters within the knowledge of the respondent, in-
cluding but not limited to the various factors enter-
ing into the computation of gross backpay, a general 
denial shall not suffice.  As to such matters, if the re-
spondent disputes either th
e accuracy of the figures 
in the specification or the premises on which they 
are based, the answer sha
ll specifically state the ba-sis for such disagreement, setting forth in detail the 
respondent™s position as to the applicable premises 
and furnishing the appropriate supporting figures. 
(c) Effect of failure to answer or to plead specifi-
cally and in detail to backpay allegations of specifi-

cation.  If the respondent fails to file any answer to 
the specification within the time prescribed by this 

section, the Board may, eith
er with or without taking 
evidence in support of the allegations of the specifi-
cation and without further notice to the respondent, 

find the specification to be 
true and enter such order 
as may be appropriate.  If the respondent files an an-

swer to the specification bu
t fails to deny any allega-
tion of the specification in the manner required by 
paragraph (b) of this section, and the failure so to 
deny is not adequately explained, such allegation 
shall be deemed to be adm
itted as true, and may be 
so found by the Board without the taking of evi-
dence supporting such allegation, and the respondent 
shall be precluded from in
troducing any evidence 
controverting the allegation.   
 The Respondent™s ﬁresponseﬂ disputed the backpay 
figure reached in the complia
nce specification by stating 
that, ﬁSmith was not entitled, by right, tenure or senior-

ity, to any increase in wage.  At all times, the employees 
of Power Equipment Company received raises or in-

creases in hourly wages based on the ability of the Com-
pany to pay them and the job performance of the em-
ployee.ﬂ  The General Counsel contends that this answer 

does not comply with the requirements of Section 
102.56(b) and therefore that, pursuant to Section 
102.56(c), the allegations of
 the compliance specification 
should be deemed to be true without the taking of evi-
dence supporting the allegations.  We agree. 
341 NLRB No. 32 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 250 
In its answer to the Regi
onal Director™s compliance 
specification, the Respondent failed to set forth its posi-
tion as to why Smith by ﬁright, tenure or seniorityﬂ is not 
entitled to the backpay figure
 reached by the Regional 

Director and it failed to supply supporting argument and 
documentation, as required 
by the Board™s Rules.  An-
swers that fail to specifically 
support a respondent™s posi-
tion do not meet the specific
ity requirements of Section 
102.56(b).  See 
Paolicelli
, 335 NLRB 881, 883 (2001).  
We thus find that the Respondent has failed to deny the 
backpay allegations in the manner prescribed in Section 
102.56(b) or explain its failure to do so.   
Accordingly, we find that the allegations of the Motion 
for Summary Judgment are un
controverted, and we deem 
the allegations in the compliance specification to be ad-
mitted as true.  We will order payment by the Respon-
dent of the amount of net backpay stated in the compli-
ance specification to Smith, plus interest accrued on that 
amount to the date of payment.   
ORDER The National Labor Relations Board orders that the 
Respondent, Ebroadburl Realty Corp. t/a Power Equip-

ment Company, Hainesport, New Jersey, its officers, 
agents, successors, and assigns, make whole Jonathan 
Smith, by paying him $1,162.05, plus interest as com-

puted pursuant to 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), less tax withholdings pursuant to 

State or Federal law. 
   